EXHIBIT 10.5

_________________


CHANGE IN CONTROL AGREEMENT


BETWEEN


DOUGLAS G. KIEL


AND


JOURNAL COMMUNICATIONS, INC.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


CHANGE IN CONTROL AGREEMENT

1.   Certain Definitions 1 2.   Change in Control 1 3.   Employment Period 3
4.   Terms of Employment 4          (a)  Position and Duties 4
         (b)  Compensation 4 5.   Termination of Employment 6
         (a)  Death or Disability 6          (b)   Cause 6          (c)  Good
Reason 7 6.   Obligations of the Company upon Termination 7
         (a)  Termination by Executive for Good Reason; Termination by the
                Company Other Than for Cause or Disability 7          (b)  Death
or Disability 9          (c)  Cause; Other than Good Reason 9
         (d)  Expiration of Employment Period 9 7.   Non-exclusivity of Rights
10 8.   Full Settlement; No Mitigation 10 9.   Costs of Enforcement 10 10.  
Limitation of Benefits 10 11.   Restrictions on Conduct of Executive 11 12.  
Arbitration 14 13.   Successors 15 14.   Miscellaneous 16
         (a)  Governing Law 16          (b)  Captions 16
         (c)  Amendments 16          (d)  Notices 16          (e)  Severability
16          (f)  Withholding 16

--------------------------------------------------------------------------------

         (g)  Waivers 16          (h)  Status Before and After Effective Date 17
15.   Code Section 409A 17













-ii-

--------------------------------------------------------------------------------


CHANGE IN CONTROL AGREEMENT

        AGREEMENT by and between Journal Communications, Inc., a Wisconsin
corporation (the “Company”) and Douglas G. Kiel (“Executive”), originally dated
as of the 29th day of January, 2007, as amended and restated as of December 8,
2007.

        The Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied and which are competitive with those of other corporations. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

        NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

        1.        Certain Definitions.

            (a)        The “Effective Date” shall mean the first date during the
Change in Control Period (as defined in Section l(b)) on which a Change in
Control (as defined in Section 2) occurs. Anything in this Agreement to the
contrary notwithstanding, if Executive’s employment with the Company is
terminated, and if it is reasonably demonstrated by Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control or (ii) otherwise
arose in connection with or anticipation of a Change in Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.

            (b)        The “Change in Control Period” shall mean the period
commencing on the date hereof and ending on the second anniversary of the date
hereof; provided, however, that commencing on the date one year after the date
hereof, and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change in Control Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to Executive that the Change in Control Period shall not be so extended.

        2.        Change in Control For the purposes of this Agreement, a
“Change in Control” shall mean the occurrence of any of the following events:

--------------------------------------------------------------------------------

          (a)        individuals who, on the date of this Agreement, constitute
the Board of Directors of the Company (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of such Board, provided that any person
becoming a director after the date of this Agreement and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “Person”
(such term for purposes of this definition being as defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “1934 Act”) and as used in Section
13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; or


          (b)        any Person becomes a “Beneficial Owner” (such term for
purposes of this definition being as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of directors (the “Company Voting Securities”);
provided, however, that for purposes of this subsection (b), the following
acquisitions shall not constitute a Change in Control: (v) an acquisition
directly from the Company, (w) an acquisition by the Company or a subsidiary of
the Company (a “Subsidiary”), (x) an acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary, (y)
an acquisition by a Person who as of December 31, 2006 was a Beneficial Owner,
directly or indirectly, of 15% or more of the Company Voting Securities, or (z)
an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (d) below); or


          (c)        any Person who as of December 31, 2006 was a Beneficial
Owner, directly or indirectly, of 15% or more of the Company Voting Securities
becomes a Beneficial Owner, directly or indirectly, of 40% or more of the
Company Voting Securities; provided, however, that for purposes of this
subsection (c), an acquisition directly from the Company shall not constitute a
Change in Control; or


-2-

--------------------------------------------------------------------------------

          (d)        the consummation of a reorganization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company or a Subsidiary (a “Reorganization”), or the sale or other
disposition of all or substantially all of the Company’s assets (a “Sale”) or
the acquisition of assets or stock of another entity (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding shares of common stock of the Company
(“Company Common Stock”) and outstanding Company Voting Securities immediately
prior to such Reorganization, Sale or Acquisition beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Reorganization, Sale or Acquisition
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets or stock
either directly or through one or more subsidiaries, the “Surviving Entity”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no Person
(other than (w) any Person who as of December 31, 2006 is a Beneficial Owner,
directly or indirectly, of 15% or more of the Company Voting Securities, (x) the
Company or any Subsidiary of the Company, (y) the Surviving Entity or its
ultimate parent, or (z) any employee benefit plan (or related trust) sponsored
or maintained by any of the foregoing) is the beneficial owner, directly or
indirectly, of 20% or more of the total common stock or 20% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or


          (e)        approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company; or


          (f)        during such time as Executive’s primary responsibilities
are with the broadcast segment of the Company’s business (the “Broadcast
Group”): the sale of all or substantially all of the assets of the Broadcast
Group to an unrelated entity; (ii) the sale of all of the outstanding voting
securities of an entity holding all or substantially all of the assets of the
Broadcast Group, currently consisting of Journal Broadcast Corporation (as such
entity may now or hereafter be configured, the “Broadcast Group Entity”) to an
unrelated entity; or (iii) the merger or consolidation of the Broadcast Group
Entity into an unrelated entity. For purposes of this subsection (f), an
“unrelated entity” is an entity (A) with respect to which more than fifty
percent (50%) of such entity is not owned, directly or indirectly, by the
Company or any of its majority-owned Subsidiaries immediately prior to the time
of the determination of whether there has occurred a Change in Control; or (B)
which is not an employee benefit plan (or related trust) of the Company or any
of its majority-owned Subsidiaries.


        3.        Employment Period. The Company hereby agrees to continue
Executive in its employ, and Executive hereby agrees to remain in the employ of
the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the second anniversary of
such date (the “Employment Period”).

-3-

--------------------------------------------------------------------------------

        4.        Terms of Employment.

            (a)        Position and Duties.

                (i)        During the Employment Period, (A) Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties and responsibilities shall be at least commensurate in all
material respects with the most significant of those held, exercised and
assigned at any time during the 120-day period immediately preceding the
Effective Date and (B) Executive’s services shall be performed at the location
where Executive was employed immediately preceding the Effective Date or any
office or location less than 35 miles from such location.

                (ii)        During the Employment Period, and excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
shall devote substantially all of his business time, attention and effort to the
business and affairs of the Company and its affiliates and, to the extent
necessary to discharge the responsibilities assigned to Executive under this
Agreement, use Executive’s reasonable best efforts to carry out such
responsibilities faithfully and efficiently. It shall not be considered a
violation of the foregoing for Executive to serve on corporate, industry, civic
or charitable boards or committees, so long as such activities do not
significantly interfere with the performance of Executive’s responsibilities as
an employee of the Company and its affiliates in accordance with this Agreement.
It is expressly understood and agreed that to the extent that any such
activities have been conducted by Executive prior to the Effective Date, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the Effective Date shall not thereafter
be deemed to interfere with the performance of Executive’s responsibilities to
the Company.

            (b)       Compensation.

                (i)        Base Salary. During the Employment Period, Executive
shall receive an annual base salary (“Annual Base Salary”) at a rate at least
equal to the rate of base salary in effect on the date of this Agreement or, if
greater, on the Effective Date, paid or payable (including any base salary which
has been earned but deferred) to Executive by the Company and its affiliated
companies. The Annual Base Salary shall be payable in accordance with the
Company’s regular payroll practice for its senior executives, as in effect from
time to time. During the Employment Period, the Annual Base Salary shall be
reviewed for possible increase no more than 12 months after the last salary
increase awarded to Executive prior to the Effective Date and thereafter at
least annually. Any increase in the Annual Base Salary shall not limit or reduce
any other obligation of the Company under this Agreement. The Annual Base Salary
shall not be reduced after any such increase, and the term “Annual Base Salary”
shall thereafter refer to the Annual Base Salary as so increased. As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.

-4-

--------------------------------------------------------------------------------

                (ii)        Annual Bonus. In addition to Annual Base Salary,
Executive shall be provided, for each fiscal year ending during the Employment
Period, an annual bonus opportunity at least equal to Executive’s highest bonus
opportunity under the Company’s Annual Management Incentive Plan, or any
comparable bonus opportunity under any predecessor or successor plans, for the
last full fiscal year prior to the Effective Date (annualized in the event that
Executive was not employed by the Company for the whole of such fiscal year).

                (iii)        Incentive, Savings and Retirement Plans. Without
limiting the foregoing, during the Employment Period, Executive shall be
entitled to participate in all applicable incentive, savings and retirement
plans, practices, policies and programs applicable generally to other senior
executives of the Company and its affiliated companies (“Peer Executives”), but
in no event shall such plans, practices, policies and programs provide Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for Executive under such
plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
Executive, those provided generally at any time after the Effective Date to Peer
Executives.

                (iv)        Welfare Benefit Plans. During the Employment Period,
Executive and/or Executive’s eligible dependents, as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company and its
affiliated companies (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
Peer Executives, but in no event shall such plans, practices, policies and
programs provide Executive with benefits which are less favorable, in the
aggregate, than the most favorable of such plans, practices, policies and
programs in effect for Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to Executive,
those provided generally at any time after the Effective Date to Peer
Executives.

                (v)        Expenses. During the Employment Period, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by Executive in accordance with the most favorable policies, practices
and procedures of the Company and its affiliated companies in effect for
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to Executive, as in effect generally at any
time thereafter with respect to Peer Executives.

                (vi)        Fringe Benefits and Perquisites. During the
Employment Period, Executive shall be entitled to fringe benefits and
perquisites in accordance with the most favorable plans, practices, programs and
policies of the Company and its affiliated companies in effect for Executive at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to Executive, as in effect generally at any time thereafter
with respect to Peer Executives.

-5-

--------------------------------------------------------------------------------

                (vii)        Vacation. During the Employment Period, Executive
shall be entitled to paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies as
in effect for Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to Executive, as in effect
generally at any time thereafter with respect to Peer Executives.

        5.        Termination of Employment.

            (a)        Death or Disability. Executive’s employment shall
terminate automatically upon Executive’s death during the Employment Period. If
the Company determines in good faith that the Disability of Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to Executive written notice of its intention to
terminate Executive’s employment. In such event, Executive’s employment with the
Company shall terminate effective on the 30th day after receipt of such written
notice by Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean the inability of Executive, as determined by the Board, to perform
the essential functions of his regular duties and responsibilities, with or
without reasonable accommodation, due to a medically determinable physical or
mental illness which has lasted (or can reasonably be expected to last) for a
period of six consecutive months. At the request of Executive or his personal
representative, the Board’s determination that the Disability of Executive has
occurred shall be certified by two physicians mutually agreed upon by Executive,
or his personal representative, and the Company. If Executive requests such
independent certification of the Board’s determination and either (i) the
Company does not seek such independent certification, or (ii) the two physicians
do not certify the Board’s determination of Executive’s Disability, then,
Executive’s termination shall be deemed a termination by the Company without
Cause and not a termination by reason of his Disability.

            (b)        Cause. The Company may terminate Executive’s employment
during the Employment Period for Cause or without Cause. For purposes of this
Agreement, a termination shall be considered to be for “Cause” if it occurs in
conjunction with a determination by the Board that Executive has committed or
engaged in either (i) any act that constitutes, on the part of Executive, fraud,
dishonesty, breach of fiduciary duty, misappropriation, embezzlement or gross
misfeasance of duty; (ii) willful disregard of published Company policies and
procedures or codes of ethics; or (iii) conduct by Executive in his office with
the Company that is grossly inappropriate and demonstrably likely to lead to
material injury to the Company, as determined by the Board acting reasonably and
in good faith; provided, that in the case of (ii) or (iii) above, such conduct
shall not constitute “Cause” unless the Board shall have delivered to Executive
notice setting forth with specificity (A) the conduct deemed to qualify as
“Cause”, (B) reasonable action that would remedy such objection, and (C) a
reasonable time (not less than 30 days) within which Executive may take such
remedial action, and Executive shall not have taken such specified remedial
action within the specified time.

-6-

--------------------------------------------------------------------------------

            (c)        Good Reason. Executive’s employment may be terminated by
Executive for Good Reason or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:

                (i)        the assignment to Executive of any duties
inconsistent in any material respect with Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 4(a) of this Agreement, or any other
action by the Company that results in a material diminution in Executive’s
position, authority, duties or responsibilities, other than an isolated,
insubstantial and inadvertent action that is not taken in bad faith and is
remedied by the Company promptly after receipt of notice thereof from Executive;
 

                (ii)        any failure by the Company to comply with any
provision of Section 4(b) of this Agreement, other than an isolated,
insubstantial and inadvertent failure that is not taken in bad faith and is
remedied by the Company promptly after receipt of notice thereof from Executive;
 

                (iii)        any failure by the Company to comply with and
satisfy Section 13(c) of this Agreement; or  

                (iv)        any other substantial breach of this Agreement by
the Company that either is not taken in good faith or is not remedied by the
Company promptly after receipt of notice thereof from Executive.

        A termination of employment by Executive for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination within 120 days after the event constituting
Good Reason, setting forth in reasonable detail the specific conduct of the
Company that constitutes Good Reason and the specific provisions of this
Agreement on which Executive relies. A termination of employment by Executive
for Good Reason shall be effective on the fifth business day following the date
when the Notice of Termination for Good Reason is given, unless the notice sets
forth a later date (which date shall in no event be later than thirty (30) days
after the notice is given).

        6.        Obligations of the Company upon Termination.

            (a)        Termination by Executive for Good Reason; Termination by
the Company Other Than for Cause or Disability. If, during the Employment
Period, the Company shall terminate Executive’s employment other than for Cause
or Disability, or Executive shall terminate employment for Good Reason by giving
notice during the 120-day period following the occurrence of the event described
in Section 5(c) giving rise to Good Reason:

-7-

--------------------------------------------------------------------------------

                (i)        the Company shall pay to Executive in a lump sum in
cash, within 30 days after the date of termination, his Annual Base Salary
through the date of termination to the extent not theretofore paid (the “Accrued
Obligations”); and

                (ii)        the Company shall pay to Executive in a lump sum in
cash upon the earlier of (a) a date no later than 30 days after Executive’s
death, or (b) the first day of the seventh month following Executive’s
“separation from service” as defined in Section 409A of the Internal Revenue
Code of 1986 (the “Code”) and applicable regulations, without giving effect to
any elective provisions that may be available under such definition (“Separation
from Service”) the aggregate of the following amounts:

                    A.        the product of (x) Executive’s target annual
incentive bonus for the year in which the date of termination occurs (“Target
Annual Bonus”) and (y) a fraction, the numerator of which is the number of days
in the current fiscal year through the date of termination, and the denominator
of which is 365 (the “Prorata Current Year Bonus”); and

                    B.        a severance payment equal to 200% times the sum of
Executive’s Annual Base Salary and Target Annual Bonus; and

                (iii)        the Company shall continue to provide, for 24
months after Executive’s date of termination (the “Welfare Benefits Continuation
Period”), or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, any group health benefits to
which Executive and/or Executive’s eligible dependents would otherwise be
entitled to continue under COBRA, or benefits substantially equivalent to those
group health benefits which would have been provided to them in accordance with
the Welfare Plans described in Section 4(b)(iv) of this Agreement if Executive’s
employment had not been terminated, provided, however, that (A) if Executive
becomes employed with another employer (including self-employment) and receives
group health benefits under another employer provided plan, the Company’s
obligation to provide group health benefits described herein shall cease, except
as otherwise provided by law; (B) the Welfare Benefits Continuation Period shall
run concurrently with any period for which Executive is eligible to elect health
coverage under COBRA; (C) for all months after the initial 18 months of the
Welfare Benefits Continuation Period, the applicable monthly COBRA premium for
such group health benefits, determined in accordance with Code Section 4980B and
the regulations thereunder, shall be reimbursed to Executive by the Company as
taxable compensation by including such amount in Executive’s income in
accordance with applicable rules and regulations; (D) during the Welfare
Benefits Continuation Period, the benefits provided in any one calendar year
shall not affect the amount of benefits provided in any other calendar year; (E)
the reimbursement of an eligible taxable expense shall be made on or before
December 31 of the year following the year in which the expense was incurred;
and (F) Executive’s rights pursuant to this Section 6(a)(iii) shall not be
subject to liquidation or exchange for another benefit; and

-8-

--------------------------------------------------------------------------------

                (iv)        all of Executive’s equity or incentive awards
outstanding on the date of termination shall be treated as follows: (x) all
time-based restrictions on awards of restricted stock or unit awards shall lapse
as of the date of termination, (y) each such option shall be fully vested and
exercisable as of the date of termination and shall remain in effect and
exercisable through the end of its original term, without regard to the
termination of Executive’s employment; and (z) any performance shares or units
shall be governed by the terms and conditions of the Company’s long-term
incentive plan under which they were awarded; and

                (v)        to the extent not theretofore paid or provided, the
Company shall timely pay or provide to Executive any other amounts or benefits
required to be paid or provided or which Executive is eligible to receive under
any plan, program, policy or practice or contract or agreement of the Company
and its affiliated companies (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).

            (b)       Death or Disability. If Executive’s employment is
terminated by reason of Executive’s death or Disability during the Employment
Period, this Agreement shall terminate without further obligations to Executive
or Executive’s legal representatives under this Agreement, other than for
payment of Accrued Obligations and the Prorata Current Year Bonus and the timely
payment or provision of Other Benefits. Accrued Obligations shall be paid to
Executive or Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the date of termination. The Prorata Current Year Bonus
shall be paid to Executive or Executive’s estate or beneficiary, as applicable,
in a lump sum in cash upon the earlier of (i) a date no later than 30 days after
Executive’s death, or (ii) the first day of the seventh month following
Executive’s Separation from Service. With respect to the provision of Other
Benefits, the term Other Benefits as used in this Section 6(b) shall include
without limitation, and Executive or Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits under such plans, programs, practices and
policies relating to death or disability benefits, if any, as are applicable to
Executive on the date of termination.

            (c)       Cause; Other than for Good Reason. If Executive’s
employment shall be terminated for Cause, or if Executive voluntarily terminates
employment other than for Good Reason, during the Employment Period, this
Agreement shall terminate without further obligations to Executive other than
for payment of Accrued Obligations and the timely payment or provision of Other
Benefits.

            (d)       Expiration of Employment Period. If Executive’s employment
shall be terminated due to the normal expiration of the Employment Period, this
Agreement shall terminate without further obligations to Executive, other than
for payment of Accrued Obligations and the timely payment or provision of Other
Benefits.

-9-

--------------------------------------------------------------------------------

        7.       Non-exclusivity of Rights. Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any employee
benefit plan, program, policy or practice provided by Parent or its affiliated
companies and for which Executive may qualify, except as specifically provided
herein. Amounts that are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of the Company
or any of its affiliated companies at or subsequent to the date of termination
shall be payable in accordance with such plan, policy, practice or program
except as explicitly modified by this Agreement.

        8.       Full Settlement; No Mitigation. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.

        9.       Costs of Enforcement. The Company shall reimburse Executive, on
a current basis, up to $200,000 per year (not to exceed two years) for
reasonable legal fees and related expenses incurred by Executive in connection
with this Agreement, including without limitation, (i) such fees and expenses,
if any, incurred by Executive in connection with any tax audit or proceeding to
the extent attributable to the application of Section 4999 of the Code to any
payment or benefit hereunder, or (ii) such fees and expenses, if any, incurred
by Executive in contesting or disputing any termination of Executive’s
employment, or Executive’s seeking to obtain or enforce any right or benefit
provided by this Agreement, in each case, regardless of whether or not
Executive’s claim is upheld by an arbitral panel or a court of competent
jurisdiction; provided, however, Executive shall be required to repay to the
Company any such amounts to the extent that an arbitral panel or a court issues
a final and non-appealable order, judgment, decree or award setting forth the
determination that the position taken by Executive was frivolous or advanced by
Executive in bad faith. The amount reimbursable by the Company under this
Section 9 in any one calendar year shall not affect the amount reimbursable in
any other calendar year, and the reimbursement of an eligible expense shall be
made within five business days after delivery of Executive’s respective written
requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require, but in any event no later than
December 31 of the year after the year in which the expense was incurred.
Executive’s rights pursuant to this Section 9 shall expire at the end of five
years after the date of termination and shall not be subject to liquidation or
exchange for another benefit.

        10.       Limitation of Benefits.

            (a)        Notwithstanding anything in this Agreement to the
contrary, in the event it shall be determined that any benefit, payment or
distribution by the Company to or for the benefit of Executive (whether payable
or distributable pursuant to the terms of this Agreement or otherwise) (such
benefits, payments or distributions are hereinafter referred to as “Payments”)
would, if paid, be subject to the excise tax (the “Excise Tax”) imposed by
Section 4999 of the Code, then the aggregate present value of the Payments shall
be reduced (but not below zero) to an amount expressed in present value that
maximizes the aggregate present value of the Payments without causing the
Payments or any part thereof to be subject to the Excise Tax and therefore
nondeductible by the Company because of Section 280G of the Code (the “Reduced
Amount”). For purposes of this Section 10, present value shall be determined in
accordance with Section 280G(d)(4) of the Code. In the event, after the
exhaustion of all remedies, it is necessary to reduce the Payments, Executive
shall direct which Payments are to be modified or reduced.

-10-

--------------------------------------------------------------------------------

            (b)        All determinations required to be made under this Section
10, including whether an Excise Tax would otherwise be imposed, whether the
Payments shall be reduced, the amount of the Reduced Amount, and the assumptions
to be utilized in arriving at such determinations, shall be made by an
independent, nationally recognized accounting firm or compensation consulting
firm mutually acceptable to the Company and Executive (the “Determination Firm”)
which shall provide detailed supporting calculations both to the Company and
Executive within 15 business days of the receipt of notice from Executive that a
Payment is due to be made, or such earlier time as is requested by the Company.
All fees and expenses of the Determination Firm shall be borne solely by the
Company. Any determination by the Determination Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments hereunder will have
been unnecessarily limited by this Section 10 (“Underpayment”), consistent with
the calculations required to be made hereunder. The Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code, but no later than December 31 of the year after
the year in which the Underpayment is determined to exist.

            (c)        In the event that the provisions of Code Section 280G and
4999 or any successor provisions are repealed without succession, this Section
10 shall be of no further force or effect.

        11.       Restrictions on Conduct of Executive.

            (a)        For purposes of this Section 11, the following
definitions apply:

                (i)        “Company” means the Company and/or any one or more of
its affiliates that were within Executive’s management responsibility, including
the responsibility of personnel reporting to Executive, at any time within two
(2) years prior to Executive’s termination.

-11-

--------------------------------------------------------------------------------

                (ii)        “Confidential Information” means information of the
Company that meets one or more of the following three conditions: (i) it has not
been made available generally to the public or to the trade or industry by the
Company or by another with the Company’s consent; (ii) it is related to, and
useful or valuable in, the current or anticipated business of the Company and
its value could be diminished by unauthorized disclosure or use; or (iii) it
either has been identified as confidential to Executive by the Company (orally
or in writing) or it has been maintained as confidential from outside parties or
is recognized as intended for internal disclosure only. Confidential Information
includes but is not limited to strategic and other business plans and budgets,
non-public financial data and forecasts, know-how, research and development
programs, personnel information (including information about the identity,
responsibilities, competence, compensation and satisfaction of the Company’s
employees), information about planned or pending acquisitions or divestitures,
sales methods, customer lists, customer usages and requirements, customer
purchase histories, marketing programs, computer programs and other confidential
technical or business information or data.

                (iii)        “Trade Secret” means information of the Company,
including a formula, pattern, compilation, program, device, method, technique or
process, that derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
that is the subject of efforts to maintain its secrecy that are reasonable under
the circumstances.

            (b)        During employment with the Company, including employment
prior to the Effective Date, Executive shall preserve and protect Confidential
Information from unauthorized use or disclosure, and for a period of two (2)
years after termination of such employment, Executive shall not use or disclose
any Confidential Information in connection with or to benefit any person,
company or other enterprise (including Executive) which is engaged in or is
planning to become engaged in direct competition with the Company in any state
of the United States of America where, at the time this Agreement is to be
enforced, the Company is engaged, or has demonstrable plans to engage that were
known to Executive during employment, in substantial business activities.

            (c)        During employment with the Company, including employment
prior to the Effective Date, Executive shall preserve and protect Trade Secrets
from unauthorized use or disclosure, and after termination of such employment,
Executive shall not use or disclose any Trade Secret indefinitely, or for so
long as that Trade Secret remains a Trade Secret under applicable law.

            (d)        The provisions of this Section 11(d) shall not apply: (i)
if a Change in Control has not occurred, or (ii) if within 30 days after having
received notice from the Company that a Change in Control has occurred,
Executive shall have irrevocably waived his right to payments and benefits under
Sections 6(a)(ii)(A), 6(a)(ii)(B), 6(a)(iii) and 6(a)(iv) of this Agreement (but
not his rights to receive Accrued Obligations or Other Benefits, as defined in
Sections 6(a)(i) and 6(a)(v)). If this Section 11(d) applies, Executive agrees
that, at all times during the Employment Period, and for a period ending two (2)
years following the date of termination of his employment for any reason,
Executive will not directly or indirectly, participate in or assist in, the
organization, planning, preparation, ownership, financing, management, operation
or control, nor have any beneficial interest in more than 5% of the equity, of
any corporation, partnership, association or other person or entity which
directly competes or is planning to directly compete with the Company with
respect to the operations of the Company that were within Executive’s management
responsibility, including the responsibility of personnel reporting to
Executive, at any time within two (2) years prior to Executive’s termination
(“Competitive Business”), if:  

-12-

--------------------------------------------------------------------------------

                (i)        said Competitive Business would utilize Executive’s
services for the benefit of any broadcast, cable, print or other mass
communications media operations serving any of the following markets: Milwaukee,
Wisconsin; Las Vegas, Nevada; Ft. Meyers, Florida; Omaha, Nebraska; or Tuscon,
Arizona where, during two (2) years preceding Executive’s termination and at the
time this Agreement is to be enforced, the Company is engaged, or has
demonstrable plans to engage that were known to Executive during employment, in
broadcast, cable, print or other mass communications media operations; and

                (ii)        Confidential Information acquired by Executive
during the two (2) years preceding Executive’s termination would reasonably be
expected to be useful to the performance of Executive’s duties in such
employment.  

            (e)        Executive acknowledges that a duty of loyalty to the
Company and a duty to protect the Company’s confidential information are imposed
upon Executive by law, including section 134.90 of the Wisconsin Statutes.

            (f)        Regardless of whether a Change in Control shall have
occurred and regardless of any waiver of severance payment and benefits, for a
period of two (2) years following the date of termination of his employment,
Executive agrees not to solicit or induce, or to assist anyone else in
soliciting or inducing, directly or indirectly, any employee of the Company who
was supervised by Executive, or about whom Executive obtained any Confidential
Information, during the last two (2) years of Executive’s employment by the
Company, to terminate their employment with the Company or to accept employment
with a Competitive Business. This provision is not intended to restrict the
employment opportunities of any employees of the Company who seek employment
with a Competitive Business without any solicitation or inducement by Executive.
 

            (g)        Executive acknowledges that the Company has disclosed
that the Company is now, and may be in the future, subject to duties to third
parties to maintain information in confidence and secrecy. By executing this
Agreement, Executive consents to be bound by any such duty owed by the Company
to any third party.

            (h)        At the date of termination, or at any time upon the
Company’s request, Executive shall deliver to the Company the original and all
copies of all documents, records and property of any nature whatsoever which are
in Executive’s possession or control and which are the property of the Company
or which relate to the business activities, facilities or customers of the
Company, including any records, documents or property created by Executive in
said capacity. Executive agrees to attend an exit interview upon termination of
employment to ensure compliance with the terms of this Agreement.  

-13-

--------------------------------------------------------------------------------

            (i)        For the period of two (2) years immediately following the
date of termination, Executive will inform each new employer, prior to accepting
employment, of the existence of this Section 11 and provide that employer with a
copy of it. In addition, Executive hereby authorizes the Company to forward a
copy of this Section 11 to any actual or prospective new employer.

        12.       Arbitration.  

            (a)        The Company and Executive agree that any dispute in
connection with this Agreement shall be settled by binding arbitration conducted
pursuant to the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (the “AAA”). Notwithstanding the foregoing, (i)
the assessment of legal fees and related costs of such arbitration incurred by
Executive shall be governed by the provisions of Section 9 of this Agreement;
(ii) the arbitration shall be determined by a single arbitrator, not a panel;
(iii) both the Company and Executive shall be permitted to seek summary
disposition prior to hearing; and (iv) the decision rendered by the arbitrator
shall be in writing and set forth findings of fact and conclusions of law.

            (b)        Executive agrees that his agreement to submit legal
disputes through binding arbitration, includes any claim for any liability or
obligation in any way related to this Agreement, for any expense, damage, or
losses he might claim based on, among other things, the following: (i) any
discipline, demotion, denied promotion, or discharge; (ii) any Company policy,
practice, contract or agreement; (iii) any tort or personal injury; (iv) any
policies, practices, laws or agreements governing the payment of wages,
commissions or other compensation; (v) any laws governing employment
discrimination including, but not limited to, Sections 1981, 1983 and Title VII
of the Civil Rights Act, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the Americans with Disabilities Act, any state
laws or statutes (including, but not limited to, the Wisconsin Fair Employment
Act), and any ordinance or local authority; (vi) any laws or agreements that
provide for punitive, exemplary or statutory damages; (vii) any laws or
agreements that provide for payment of attorney fees, costs or expenses; and
(viii) any claim contesting or seeking declaratory relief regarding the validity
or enforceability of this Agreement or any of its provisions.

            (c)        The Company agrees that it too shall submit all legal
disputes that it may have against Executive in any way related to this Agreement
for exclusive resolution through binding arbitration, and that the resolution of
Executive’s legal dispute(s) through arbitration shall be binding upon it.  

-14-

--------------------------------------------------------------------------------

            (d)        The Company and Executive acknowledge and agree that the
agreement to arbitrate contained in this Section 12 does not apply to the
following: (i) claims under any state worker’s compensation law; (ii) claims
under any state unemployment compensation law; (iii) claims for injunctive
relief that may otherwise be available for the violation of any state trade
secrets act or unfair competition law; (iv) any claim that by law may not be
required to be resolved by binding arbitration; or (v) any request to a court
for a temporary restraining order or temporary or preliminary injunction to
enforce this Agreement pending submission of the merits of the parties’ dispute
to arbitration.

            (e)        The Company and Executive acknowledge and agree that
damages awarded, if any, in any arbitration shall be limited to those damages
that are otherwise available at law.  

            (f)        The Company and Executive acknowledge and agree that by
signing this Agreement, they release and waive any right either may have to
resolve their legal disputes (including employment disputes and claims of
discrimination or unlawful discharge) by filing a lawsuit in court, and to have
the potential opportunity of having their claim heard by a jury, and agree
instead that the disputes will be resolved exclusively through binding
arbitration. The Company and Executive acknowledge that although Executive
agrees to resolve Executive’s legal dispute(s) exclusively through binding
arbitration, nothing in this Agreement shall be interpreted as prohibiting
Executive from filing a charge of discrimination with an appropriate
administrative agency or participating in the investigation or prosecution of
such a charge by an appropriate administrative agency; however, this Agreement
does prohibit Executive from seeking and recovering an award on his own behalf
through any administrative process.

        13.      Successors.

            (a)        This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

            (b)        This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, and, in the case of a
Change in Control as defined under subsection (f) of Section 2 hereof, the
purchaser of or successor to the Broadcast Group (the “Broadcast Group
Successor”).

            (c)        The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, or, in the case
of a Change in Control as defined under subsection (f) of Section 2 hereof, the
Broadcast Group Successor, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. In the event of
any such succession and assumption of this Agreement as provided in this Section
13, the term “the Company” as used in this Agreement shall thereafter include
such successor.

-15-

--------------------------------------------------------------------------------

        14.       Miscellaneous.

            (a)       Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Wisconsin, without
reference to principles of conflict of laws.

            (b)       Captions. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

            (c)       Amendments. This Agreement may not be amended or modified
otherwise than-by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

            (d)       Notices. All notices and other communications hereunder
shall be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

  If to Executive: Douglas G. Kiel
1240 Lakeside Drive
Elm Grove, Wisconsin 53122


  If to the Company: Journal Communications, Inc.
333 West State Street
Milwaukee, Wisconsin 53203
Attention: Corporate Secretary


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

            (e)       Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

            (f)       Withholding. The Company may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

            (g)       Waivers. Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right Executive or the Company may have hereunder, shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Agreement.

-16-

--------------------------------------------------------------------------------

            (h)       Status Before and After Effective Date. Executive and the
Company acknowledge that, except as may otherwise be provided under any other
written agreement between Executive and the Company, the employment of Executive
by the Company is “at will” and, subject to Section 1(a) hereof, Executive’s
employment and/or this Agreement may be terminated by either Executive or the
Company at any time prior to the Effective Date, in which case Executive shall
have no further rights under this Agreement and no further obligations other
than the applicable covenants in Section 11. From and after the Effective Date
this Agreement shall supersede any other agreement between the parties with
respect to the subject matter hereof.

        15.       Code Section 409A.

            (a)        Notwithstanding anything in this Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable hereunder by reason of Executive’s
termination of employment, such amount or benefit will not be payable or
distributable to Executive by reason of such circumstance unless (i) the
circumstances giving rise to such termination of employment meet any description
or definition of “separation from service” in Section 409A of the Code and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition), or (ii) the payment or distribution of
such amount or benefit would be exempt from the application of Section 409A of
the Code by reason of the short-term deferral exemption or otherwise. This
provision does not prohibit the vesting of any amount upon a termination of
employment, however defined. If this provision prevents the payment or
distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service” or such later date as may be required
by Subsection 15(b) below.

            (b)        Notwithstanding anything in this Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of Executive’s
Separation from Service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

          (i)        if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following Executive’s Separation from Service; and


          (ii)        if the payment or distribution is payable over time, the
amount of such non-exempt deferred compensation that would otherwise be payable
during the six-month period immediately following Executive’s Separation from
Service will be accumulated and Executive’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of
Executive’s death or the first day of the seventh month following Executive’s
Separation from Service, whereupon the accumulated amount will be paid or
distributed to Executive and the normal payment or distribution schedule for any
remaining payments or distributions will resume.


-17-

--------------------------------------------------------------------------------

        For purposes of this Agreement, the term “Specified Employee” has the
meaning given such term in Code Section 409A and the final regulations
thereunder (“Final 409A Regulations”), provided, however, that, as permitted in
the Final 409A Regulations, the Company’s Specified Employees and its
application of the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall
be determined in accordance with rules adopted by the Board of Directors or a
committee thereof, which shall be applied consistently with respect to all
nonqualified deferred compensation arrangements of the Company, including this
Agreement.

(signatures on following page)











-18-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf.

/s/ Douglas G. Kiel Douglas G. Kiel

  JOURNAL COMMUNICATIONS, INC.

  By:  /s/ Steven J. Smith         Steven J. Smith         Chief Executive
Officer









-19-